DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornille (FR 3,029,541, of record) and optionally in view of Bourrain (US 4,121,901).  It is initially noted that US 2017/0327977 (of record) will be relied upon in the rejection as it represents an English equivalent.
 	Cornille teaches an aramid cord construction designed for tires, wherein said cord includes at least 1 strand (N=number of strands) and each strand includes at least 1 pre-strand or yarn (M=number of pre-strands) (Abstract).  One of ordinary skill in the art at the time of the invention would have found it obvious to form a cord with N=3 and M=2 given the general disclosure detailed above.   More particularly, said strands are twisted in a direction D2 that is opposite of the additional twisting direction D1 (that associated with joining the pre-strands and the formation of the individual pre-strands).  Cornille further teaches that a usual adhesive, such as RFL, provides adhesion between said cord and a topping rubber layer (corresponds with claimed thermo-crosslinked compound) (Paragraph 67).  The general inclusion of such an RFL compound is seen to result in an “adherized assembly” as required by the claims.  Bourrain is optionally applied to evidence a conventional adhesive treatment in which a mixture of RFL is applied to filaments and subsequently hardened by heat treatment and forming an “adherized assembly” (Column 3, Lines 25+).         
In such an instance, however, Cornille fails to specifically teach a count or linear density in accordance to the claimed invention for the individual yarns.
	It is noted, though, that Cornille teaches exemplary embodiments in which the yarns have a count of 55 tex or 330 tex (cords C8, C9, C11, and C13- Tables 1 and 2).  A fair reading of Cornille does not suggest the exclusive use of these exemplary counts.  It is particularly noted that Cornille suggests a range of twist coefficients K1 between 2 and 80 and such a variable is directly related to the yarn count (Paragraphs 50 and 51).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of yarn counts that are on the same general order as the exemplary yarns detailed above, including those required by the claimed invention.  
	Lastly, regarding the results of Table 1, inventive cord 30 can only be fairly compared with cord E3 (cords E1, E2, and E4 have different cord constructions as compared to cord 30).  With respect to cord E3 and cord 30, though, the count yarn and the twisting value T3 are varied and as such, there is no evidence that any realized benefits are directly related to yarn counts between 90 tex and 130 tex.  Also, even if E3 did in fact demonstrate a criticality for yarn counts less than 30, a comparative cord having the same structure (M=2 and N=3) and having yarn counts less than 90 is not present.     
	With respect to claim 17, as detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of yarn counts that are on the same general order as the exemplary yarns detailed above, including those required by the claimed invention.  
	Regarding claim 18, Cornille teaches a twist coefficient K1 between 2 and 80 (Paragraph 51).
	As to claim 19, Cornille teaches a twist coefficient K2 between 10 and 150 (Paragraph 52).
	With respect to claim 20, Cornille teaches a twist coefficient K3 between 50 and 500 (Paragraph 53).   
	Regarding claims 21-23, Cornille teaches twist values T1 between 10 and 350, twist values T2 between 25 and 470, and twist values T3 between 30 and 600 (Paragraphs 51-53).  This disclosure in turn suggests quantitative relationships in accordance to the claimed invention.
	As to claim 24, given the extreme similarities between the inventive cord and that disclosed by Cornille, it reasons that the claimed toughness would necessarily result.
	With respect to claim 25, exemplary diameters are 1.03 mm and 1.04 mm (Table 1).  A fair reading of Cornille does not suggest the exclusive use of such diameters and additional diameters on the same general order of those detailed above would have been well within the purview of one having ordinary skill in the art at the time of the invention. 
 	Regarding claims 26-30, Cornille is directed to a tire application in which the aforementioned aramid cord is included in at least a hooping ply and/or a carcass (Paragraph 66).
 Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. 
As detailed above, the general disclosure of an RFL adhesive by Cornille would have suggested the presence of a heating step to form a hardened or crosslinked cord prior to use in a tire application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 26, 2022